Exhibit 10.1
 
ANDALAY SOLAR, INC.
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of
[_____________] (the “Effective Date”) by and between Andalay Solar, Inc. (the
“Company”), and Wei-Tai Kwok (“Executive”).
 
1. Duties and Scope of Employment.
 
(a) Positions and Duties.  As of November 7, 2014 (the “Start Date”), Executive
will serve as the Company’s Chief Operating Officer.  Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to Executive by the Company’s Chief Executive Officer (the “CEO”).  The
period of Executive’s employment under this Agreement is referred to herein as
the “Employment Term.”
 
(b) Board Membership. [RESERVED]
 
(c) Obligations.  During the Employment Term, Executive will perform Executive’s
duties faithfully and to the best of Executive’s ability and will devote
Executive’s full business efforts and time to the Company.  For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO.
 
2. Termination.  Executive’s Employment Term shall terminate:
 
(a) upon his or her death;
 
(b) by the Company upon written notice to Executive following his or her
Disability (as defined in Section 9(f) below);
 
(c) by the Company immediately for Cause (as defined in Section 9(a) below);
 
(d) by the Company upon thirty (30) days written notice, or payment of
equivalent pro rata Base Salary (as defined below) in lieu of notice, to
Executive for any other reason;
 
(e) by   Executive’s following written notice to the Company of his or her
intention to resign upon giving the Company thirty (30) days prior written
notice of such termination (the “Resignation Period”); provided that the Company
may at its option waive the Resignation Period and end Executive’s Employment
Term with written notice to Executive of its intent to do so together with a
payment of an equivalent pro rata Base Salary of one (1) month of compensation
due to Executive for the waived Resignation Period.
 
For avoidance of doubt, the severance provisions of Section 7 apply in addition
to this Section on notice or payment in lieu of notice.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Compensation.
 
(a) Base Salary.  During the Employment Term, the Company will pay Executive an
annual salary of One Hundred Sixty-Five Thousand Dollars ($165,000) as
compensation for Executive’s services (the “Base Salary”).  The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and be subject to the usual, required withholdings.  Executive’s salary will be
subject to review and adjustments will be made based upon the Company’s normal
performance review practices.
 
(b) Target Bonus.  Executive will be eligible to receive an annual bonus payable
in cash or equity.  Any bonus that may be awarded will be in the sole and
absolute discretion of both the Compensation Committee and the Board of
Directors of the Company and its compensation committee (the “Compensation
Committee”). The amount of such bonus shall depend on the achievement by the
Executive and/or the Company of certain objectives to be established by the
Board or the Compensation Committee in consultation with the Executive, along
with such other factors the Board and Compensation Committee deems relevant. For
the year ended December 31, 2015, the annual bonus that Executive shall be
eligible to receive if the Company is profitable at that time shall be $45,000,
subject to approval of both the Compensation Committee and the Board of
Directors.
 
(c) Stock Option.  The Executive shall be granted a stock option to purchase
nine million (9,000,000) shares of the Company’s common stock at an exercise
price equal to the fair market value on the date of grant (the
“Option”).   Subject to the accelerated vesting provisions set forth herein, the
Option will commence vesting as follows:
 
(i) 3 million (3,000,000) Options shall vest as follows:  One twelfth (1/12th)
of the shares shall vest each quarter, so that the Option will be fully vested
and exercisable three years from the Start Date, subject to Executive continuing
to provide services to the Company through the relevant vesting dates.
 
(ii) 6 million (6,000,000) Options shall vest upon the fifth anniversary of the
Start Date; provided, that Options may be accelerated in increments of 600,000
depending upon achievement by Executive of specified performance milestones as
set forth in a separate Option Agreement which shall be measured as of the end
of each calendar quarter.

 
The Option will be subject to the terms, definitions and provisions of the
Company’s 2006 Equity Incentive Plan as amended (the “Option Plan”) and the
stock option agreement by and between Executive and the Company (the “Option
Agreement”), both of which documents are incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Employee Benefits.  During the Employment Term, Executive will be entitled to
participate in the employee benefit plans currently and hereafter maintained by
the Company of general applicability to other senior executives of the
Company.  The Company reserves the right to cancel or change the benefit plans
and programs it offers to its employees at any time.
 
5. Vacation.  Executive will be entitled to vacation of twenty (20) business
days per year in accordance with the Company’s vacation policy, with the timing
and duration of specific days off mutually and reasonably agreed to by the
parties hereto.
 
6. Expenses.  The Company will reimburse Executive for reasonable and necessary
travel, entertainment or other expenses, incurred by Executive in the
furtherance of or in connection with the performance of Executive’s duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.
 
7. Severance.
 
(a) Termination for other than Cause, Death or Disability.  If the Company (or
any parent or subsidiary or successor of the Company) terminates Executive’s
employment with the Company other than for Cause, death or Disability (as
defined in Section 9(f) below), then, subject to Section 8, Executive will be
entitled to: (i) receive continuing payments of severance pay at a rate equal to
Executive’s Base Salary, as then in effect, for six (6) months from the date of
such termination, which will be paid in accordance with the Company’s regular
payroll procedures; (ii) if Executive timely elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s dependents, within the time
period prescribed pursuant to COBRA, the Company will reimburse Executive for
the COBRA premiums for such coverage for Executive and Executive’s covered
dependents for six (6) months from the date of Executive’s termination of
employment or such earlier date if Executive no longer constitutes a “Qualified
Beneficiary” (as such term is defined in Section 4980B(g) of the Code); and
(iii) accelerated vesting as to 50% of Executive’s outstanding unvested stock
options; provided that this Section 7(a)(iii) shall be superseded by Section
7(b)(C) below if the termination were upon or within twelve (12) months
following a Change of Control.
 
(b)      Termination in the Event of a Change of Control.  If upon or within
twelve (12) months following a Change of Control (i) the Company (or any parent
or subsidiary or successor of the Company) terminates Executive’s employment
with the Company other than for Cause, death or Disability, or (ii) the
Executive resigns from such employment for Good Reason, then, subject to Section
8, Executive will be entitled to: (A) receive the continuing payments of
severance pay as described in Section 7(a)(i) above;  (B) receive the
reimbursements for Executive’s COBRA premiums as described in Section 7(a)(ii)
above; and (C) accelerated vesting as to 50% of Executive’s outstanding unvested
stock options; provided, however that if the closing price of the Company’s
common stock on the date of the termination is at least three (3) times the
exercise price of the unvested options held by Executive, then the accelerated
vesting shall be as to 100% of Executive’s outstanding unvested options.
 
(c)      Termination for Cause, Death or Disability; Resignation without Good
Reason.  If Executive’s employment with the Company (or any parent or subsidiary
or successor of the Company) terminates voluntarily by Executive (except upon
resignation for Good Reason upon or within twelve (12) months following a Change
of Control), for Cause by the Company or due to Executive’s death or Disability,
then (i) all vesting will terminate immediately with respect to Executive’s
outstanding equity awards, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except as to amounts already
earned), and (iii) Executive will only be eligible for severance benefits in
accordance with the Company’s established policies, if any, as then in effect.
 
(d)      Exclusive Remedy.  In the event of a termination of Executive’s
employment with the Company (or any parent or subsidiary or successor of the
Company), the provisions of this Section 7 are intended to be and are exclusive
and in lieu of any other rights or remedies to which Executive or the Company
may otherwise be entitled, whether at law, tort or contract, in equity, or under
this Agreement.  Executive will be entitled to no severance or other benefits
upon termination of employment with respect to acceleration of award vesting or
severance pay other than those benefits expressly set forth in this Section 7.
 
 
 

--------------------------------------------------------------------------------

 
 
8. Conditions to Receipt of Severance; No Duty to Mitigate.
 
(a) Separation Agreement and Release of Claims.  The receipt of any severance
pursuant to Section 7(a) or (b) will be subject to Executive signing and not
revoking a standard separation agreement and release of claims with the Company
(the “Release”) and provided that such Release becomes effective and irrevocable
no later than sixty (60) days following the termination date (such deadline, the
“Release Deadline”).  If the Release does not become effective and irrevocable
by the Release Deadline, Executive will forfeit any rights to severance or
benefits under this Agreement.  In no event will severance payments or benefits
be paid or provided until the Release becomes effective and irrevocable.
 
(b) Nonsolicitation. The receipt of any severance benefits pursuant to
Section 7(a) or (b) will be subject to Executive not violating the provisions of
Section 11.  In the event Executive breaches the provisions of Section 11, all
continuing payments and benefits to which Executive may otherwise be entitled
pursuant to Section 7(a) or (b) will immediately cease.
 
(c) Section 409A.
 
(i) Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Code Section
409A, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A.  Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
 
(ii) Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
8(c)(iii).  Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s separation
from service but for the preceding sentence will be paid to Executive on the
sixtieth (60th) day following Executive’s separation from service and the
remaining payments shall be made as provided in this Agreement.
 
(iii) Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service.  All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit.  Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but prior to the
six (6) month anniversary of the separation from service, then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
 
(iv) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of clause (i)
above.
 
(v) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of clause (i) above.
 
(vi) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
 
(d) Confidential Information Agreement.  Executive’s receipt of any payments or
benefits under Section 7 will be subject to Executive continuing to comply with
the terms of Confidential Information Agreement (as defined in Section 10).
 
(e) No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Definitions.
 
(a) Cause.  For purposes of this Agreement, “Cause” shall be determined by a
majority vote of the Board of Directors of the Company in its reasonable
discretion and judgment and shall be defined as (i) an act of dishonesty made by
Executive in connection with Executive’s responsibilities as an employee,
(ii) Executive’s conviction of, or plea of nolo contendere to, a felony or any
crime involving fraud, embezzlement or any other act of moral turpitude, (iii)
Executive’s gross misconduct, (iv) Executive’s unauthorized use or disclosure of
any proprietary information or trade secrets of the Company or any other party
to whom Executive owes an obligation of nondisclosure as a result of Executive’s
relationship with the Company; (v) Executive’s willful breach of any obligations
under any written agreement or covenant with the Company; or (vi) Executive’s
continued failure to perform Executive’s employment duties after Executive has
received a written demand of performance from the Company which specifically
sets forth the factual basis for the Company’s belief that Executive has not
substantially performed Executive’s duties and has failed to cure such
non-performance to the Company’s satisfaction within ten (10) business days
after receiving such notice.
 
(b) Change of Control.  For purposes of this Agreement, “Change of Control” of
the Company is defined as:
 
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing more than 50% of the total voting power
represented by the Company’s then outstanding voting securities; or
 
(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the
Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or its parent) at least fifty percent (50%)
of the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or
 
(iii) the date of the consummation of the sale or disposition by the Company of
all or substantially all the Company’s assets.
 
Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a “change
in control event” within the meaning of Section 409A.
 
(c) Code.  For purposes of this Agreement, “Code” means the Internal Revenue
Code of 1986, as amended.
 
(d) Disability. For purposes of this Agreement, “Disability” means the
Executive’s incapacity, due to physical or mental illness, which results in
Executive having been absent from fully performing his duties with the Company
for a continuous period of more than sixty (60) days or more than ninety (90)
days in any period of three hundred sixty-five (365) consecutive days. In the
event that the Company  intends to terminate the employment of Executive by
reason  of Disability, the Company shall give the Executive no less than thirty
(30) days’ prior written notice of the Company’s  intention to terminate
Executive’s employment.  The Executive agrees, in the event of any dispute
hereunder as to whether a Disability exists, and if requested by the Company, to
submit to a physical examination in the state of the Company’s executive offices
by a licensed physician selected by mutual agreement between the Company and the
Executive, the cost of such examination to be paid by the Corporation.  The
written medical opinion of such physician shall be conclusive and binding upon
each of the parties hereto as to whether a Disability exists and the date when
such Disability arose.  If the Executive refuses to submit to appropriate
examinations by such physician at the request of the Company, the determination
of the Executive’s Disability by the Company in good faith will be conclusive as
to whether such Disability exists.  This Agreement shall be interpreted and
applied so as to comply with the provisions of the Americans with Disabilities
Act (to the extent that it is applicable) and any applicable laws regarding
disability.
 
(e)           Good Reason.  For the purposes of this Agreement, “Good Reason”
means Executive’s resignation within thirty (30) days following the expiration
of any Company cure period (discussed below) following the occurrence of one or
more of the following, without Executive’s express written consent: (i) a
material reduction of Executive’s duties, position or responsibilities, or the
removal of Executive from such position and responsibilities, either of which
results in a material diminution of Executive’s authority, duties or
responsibilities, unless Executive is provided with a comparable position (i.e.,
a position of equal or greater organizational level, duties, authority,
compensation and status); provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change of Control but is not made the
Chief Executive Officer of the acquiring corporation) will not constitute “Good
Reason”; (ii) a material reduction in Executive’s Base Salary (in other words, a
reduction of more than ten percent (10%) of Executive’s Base Salary in any one
year); or (iii) a material change in the geographic location of Executive’s
primary work facility or location; provided, that a relocation of less than
thirty (30) miles from Executive’s then present location will not be considered
a material change in geographic location.  Executive will not resign for Good
Reason without first providing the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within ninety (90) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date of such notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           Section 409A Limit.  For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Executive’s taxable year preceding the Executive’s taxable year of his or her
termination of employment as determined under Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code for
the year in which Executive’s employment is terminated.
 
10.      Confidential Information.  Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.
 
11. Non-Solicitation.  Until the date one (1) year after the termination of
Executive’s employment with the Company for any reason, Executive agrees not,
either directly or indirectly, to solicit, induce, attempt to solicit, recruit,
or encourage any employee of the Company (or any parent or subsidiary of the
Company) to leave his or her employment either for Executive or for any other
entity or person.  Executive represents that he (i) is familiar with the
foregoing covenant not to solicit, and (ii) is fully aware of Executive’s
obligations hereunder, including, without limitation, the reasonableness of the
length of time, scope and geographic coverage of these covenants.
 
12. Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.
 
13. Notices.  All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a well
established commercial overnight service, or (iii) four (4) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing:
 
If to the Company:
 
Andalay Solar, Inc.
2071 Ringwood Ave. Unit C
San Jose, CA 95131
Attn: Mark Kalow
 


If to Executive:
 
at the last residential address known by the Company.
 
14. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Arbitration.
 
(a) Arbitration.  In consideration of Executive’s employment with the Company,
its promise to arbitrate all employment-related disputes, and Executive’s
receipt of the compensation, pay raises and other benefits paid to Executive by
the Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s employment with the Company or termination thereof, including any
breach of this Agreement, will be subject to binding arbitration under the
Arbitration Rules set forth in California Code of Civil Procedure Section 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law.  The Federal Arbitration Act shall also apply with full force and effect,
notwithstanding the application of procedural rules set forth under the Act.
 
(b) Dispute Resolution.  Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state, or federal law, including, but not limited to, claims
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.
 
(c) Procedure.  Executive agrees that any arbitration will be administered by
the Judicial Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its
Employment Arbitration Rules & Procedures (the “JAMS Rules”). If any Party is
authorized by the JAM Rules to nominate, select, approve or disapprove an
arbitrator but fails to do so within thirty (30) days after filing of the demand
for arbitration, such arbitrator shall be appointed by JAMS upon request of the
other Party. The arbitrator shall have the power to decide any motions brought
by any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing.  The arbitrator shall have the
power to award any remedies available under applicable law, and the arbitrator
shall not award attorneys’ fees and costs to the prevailing party, unless
mutually agreed to by the Parties.  The Company will pay for any administrative
or hearing fees charged by the administrator or JAMS, and all arbitrator’s fees,
except that Executive shall pay any filing fees associated with any arbitration
that Executive initiates, but only so much of the filing fee as Executive would
have instead paid had Executive filed a complaint in a court of law.  Executive
agrees that the arbitrator shall administer and conduct any arbitration in
accordance with California law, including the California Code of Civil Procedure
and the California Evidence Code, and that the arbitrator shall apply
substantive and procedural California law to any dispute or claim, without
reference to the rules of conflict of law.  To the extent that the JAMS Rules
conflict with California law, California law shall take precedence.  The
arbitrator shall issue a written decision on the merits that shall be consistent
with and supported by the facts and the law. Any arbitration under this
Agreement shall be conducted in California. The arbitrator also shall have the
power to impose sanctions for abuse or frustration of the arbitration process,
including the refusal to comply with orders of the arbitrator relating to
discovery and compliance with subpoenas.  The arbitrator shall render its award
within thirty (30) days from the completion of presenting the evidence at the
hearing or within one hundred twenty (120) days of the filing of the demand for
arbitration, whichever occurs sooner, unless the Parties agree in writing to an
extension.
 
(d) Remedy.  Except as provided by the Act, arbitration shall be the sole,
exclusive, and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided by the Act and this Agreement, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.  Notwithstanding, the arbitrator will
not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator will not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.
 
(e) Administrative Relief.  Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.
 
(f) Voluntary Nature of Agreement.  Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL.  Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Integration.  This Agreement, together with the Option Plan, Option
Agreement and the Confidential Information Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or
oral.  With respect to stock options granted on or after the date of this
Agreement, the acceleration of vesting provisions provided herein will apply to
such stock options except to the extent otherwise explicitly provided in the
applicable stock option agreement. This Agreement may be modified only by
agreement of the parties by written instrument executed by all of the parties to
this Agreement.
 
17. Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
 
18. Indemnification.  Subject to Board approval, the Company will enter into an
agreement with Executive providing for indemnification of Executive to the
extent he is made or is threatened to be made a party to any proceeding by
reason of Executive’s position with the Company, on terms and conditions
approved by the Board.
 
19. Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
 
20. Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
 
21. Governing Law.  This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).
 
22. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Executive’s private attorney,
has had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
23. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
COMPANY:
 
ANDALAY SOLAR, INC.
 
By:                                                                Date:                                                      
 
Title:                                                                
 


 
EXECUTIVE:
 
Date:                                                      
Wei-Tai Kwok


 


SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
